Citation Nr: 0208938	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating higher than the 
currently assigned 70 percent for the period beginning 
November 1, 1989.

2.  Entitlement to an effective date earlier than November 1, 
1989 for assignment of a disability rating higher than 50 
percent for PTSD.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  May 1990 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (the RO) which denied the benefits 
listed on the first page of this decision.

The veteran failed to report for a travel board hearing at 
the RO which was scheduled to be conducted in May 2002.  To 
the Board's knowledge, the veteran has offered no explanation 
as to why he was unable to appear and he has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2001).  

Other issues

In a May 2000 RO rating decision, the veteran's claim of 
entitlement to a total rating based individual 
unemployability due to service connection disabilities (TDIU) 
was granted.  From the evidence of record, it does not appear 
that the veteran has appealed the assignment of an effective 
date as to TDIU.  Indeed, it does not appear that the veteran 
has recently contacted the RO.  Nonetheless, in a May 2000 
supplemental statement of the case (SSOC) and in a September 
2001 SSOC, the issue of entitlement to an earlier effective 
date for TDIU was listed as an issue.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  These are 
not in the claims file; therefore, this issue is not properly 
before the Board at this time.   See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105 a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued.

The Board notes in passing that in various correspondence, 
the veteran has contended that the effective date for service 
connection for his PTSD should be when he was discharged from 
service in 1970.  However, that issue was decided by the 
Board in an August 1988 decision, in which the Board 
determined that the effective date for service connection 
could be no earlier than February 22, 1984.  That decision is 
final.  See 38 U.S.C.A. 7104 (West 1991 & Supp. 2001); 38 
C.F.R. 20.1100 (2001).  Reconsideration of that decision was 
denied by the Board in December 1991.  The matter of 
entitlement to an earlier effective date for service 
connection for PTSD is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
total occupational and social impairment, which was initially 
identified in a report of hospitalization dated November 10, 
1992.  

2.  The veteran's claim for an increased rating for PTSD, 
then rated as 50 percent disabling, was received by the RO in 
October 1988.

3.  The earliest date, excluding a period of temporary total 
disability, on which it was factually ascertainable that an 
increase in the veteran's disability had occurred was 
November 1, 1989.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability 
rating of 100 percent for PTSD have been met for the period 
from November 10, 1992.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 3.400 (2001).

2.  The establishment of an effective date earlier than 
November 1, 1989 for a disability rating in excess of 50 
percent for PTSD is not appropriate. 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service-connected PTSD has been rated as 
follows:

		70 percent from October 1, 1999 forward
		50 percent from July 1, 1995 to October 1, 1999
		70 percent from November 1, 1989 to July 1, 1995
		50 percent from April 1, 1988 to November 1, 1989
		30 percent from February 22, 1984 to April 1, 1988	
	

The veteran is seeking entitlement to a disability rating in 
excess of the currently assigned 70 percent for his service-
connected PTSD.  As a practical matter, this amounts to a 
request for a 100 percent rating, since this that is the only 
higher rating available under the VA Schedule for Rating 
Disabilities.  He is also seeking entitlement to a higher 
rating for PTSD for the period beginning November 1, 1989 as 
well as entitlement to an effective date earlier than 
November 1, 1989 for the assignment of a disability rating 
higher than 50 percent.

After having considered this matter, which as will become 
clear involves some complexity, and for the reasons and bases 
which will be expressed detail below, the board has concluded 
that the veteran's PTSD should be rated as follows:

		100 percent from November 10, 1992 forward
		  70 percent from November 1, 1989 to November 10, 
1992
		  50 percent from April 1, 1988 to November 1, 1989
		  30 percent from February 22, 1984 to April 1, 
1988			

In the interest of clarity, the Board will initially discuss 
certain preliminary matters and then separately address the 
issues on appeal.  The Board will present a common factual 
background first and then proceed to separately address the 
issues listed above.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by the May 1990 rating decision, 
and by subsequent rating decisions issued in November 1992, 
March 1994, September 1994, March 1995, May 1995, October 
1995, November 1998 and May 2000; by the February 1991 SOC; 
and by SSOCs dated April 1992, May 1993, March 1994, June 
1994, January 1995, April 1995, October 1995, October 1996, 
August 1998, November 1998, December 1998, May 2000 and 
September 2001.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO requested and obtained the veteran's VA 
outpatient treatment and hospitalization records.  The RO 
also requested the veteran's Social Security Administration 
(SSA) disability records in August 1994, May 1995, in March 
1996, February 1999, November 1999, May 2000, and again in 
February 2001.  These records were finally obtained in 
February 2001.  The veteran identified action by his 
automobile insurer during his March 1996 hearing, and the RO 
obtained verification of his statements.  The veteran 
identified medical records from Doctors Hospital in Columbus 
Ohio, and the RO requested and obtained those records in 
October 1997.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
presented personal testimony before the RO Hearing Officer in 
March 1996, and he has submitted numerous statements, all of 
which are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans' Claims 
(Court) (formerly the U.S. Court of Veterans Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Factual Background 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a December 1986 rating decision, the veteran was granted 
service connection for PTSD. A 30 percent disability rating 
was assigned, effective from February 22, 1984, based on the 
date his claim was received.  The veteran appealed the rating 
and the effective date of the grant.  In an August 1988 
decision, the Board denied the veteran's appeal as to both 
the level of the rating and the effective date assigned.  

The report of a February 1987 VA examination shows that the 
veteran last worked in 1976 and quit due to a back injury.  
Examination showed normal speech, the veteran was 
cooperative, he had generally appropriate emotional 
reactions, although he stated he was depressed.  He had 
little interest in activities and found it hard to relate to 
people.  He showed no delusions or hallucinations.  He stated 
that he was somewhat paranoid and had some difficulty 
sleeping.  He was correctly oriented for time place and 
person; his intelligence was normal; his comprehension and 
attention were gained and kept; his memory showed no 
deficiencies.  The examiner diagnosed a mixed personality 
disorder with a low frustration tolerance, impulsive behavior 
and emotional and social inadequacy.  He also was found to 
exhibit threatening and hostile behavior at times.

The report of a December 1987 VA examination shows complaints 
of nervousness, depression, sleep problems, and anger.  The 
veteran stated that he can't get along with people.  He has 
little social life.  He was worried about his inability to 
control his aggression and actions.  Findings include 
coherent and logical communication, flat emotions, correct 
orientation to time, place, and person, normal intelligence, 
no memory deficiency.  The examiner diagnosed a personality 
disorder of the other type with emotional inadequacy, 
dependent features, some resistance and obstruction, and 
antisocial behavior in the past.

A February 1988 VA hospitalization report shows complaints of 
irritability and flashbacks after the veteran accidentally 
ran over an elderly woman who had fallen in a parking lot.  
The woman later died.  On examination, the veteran was noted 
to be mildly depressed with coherent and relevant speech, no 
delusions or hallucinations.  He was oriented and his memory 
was good.  His insight was minimal and his judgment was poor.  
The veteran had an uneventful hospital course and began 
feeling less depressed with fewer flashbacks and less 
irritability.  

In October 1988, the veteran submitted to the RO a claim for 
reconsideration of his appeal, based on evidence that had not 
been of record.  The RO interpreted this as a request for an 
increased disability rating.  

An October 1988 hospital summary shows a diagnosis of PTSD, 
but primary treatment for physical complaints.  A VA 
psychiatric examination of the veteran was completed in 
December 1988.  The RO granted an increase to a 50 percent 
rating, effective from April 1, 1988.

The report of a November 1988 VA medical examination shows 
complaints of flashbacks, nightmares, and a sleep disorder.  
The veteran complained that he does not get along with 
people, he is a loner, and has problems with disorderly 
conduct and loss of control.  The veteran had been married 
for 25 years at that time.  On examination, the veteran was 
coherent and relevant.  He stated the was depressed, and his 
behavior was noted to be lethargic, perhaps indicating over-
medication.  He had no delusions or hallucinations, but 
stated that he sometimes sees the people he killed in 
Vietnam.  He was preoccupied with experiences in Vietnam.  He 
was correctly oriented.  There were no problems noted with 
intelligence, comprehension, attention, knowledge, or memory.  
The veteran was diagnosed with a personality disorder of the 
mixed type, with social and emotional inadequacy as well as 
some industrial incapacity.  

Outpatient treatment records from July 1988 to September 1989 
show ongoing group counseling for symptoms of PTSD.  In 
November 1988, the veteran denied suicidal or homicidal 
ideation, but claimed to be tense and anxious at times.  In 
December 1988, the veteran was noted to be sad and depressed, 
but not suicidal or homicidal, and with no psychosis.  The 
veteran noted mild depression in February 1989.  He was noted 
to be appropriately attired, with no signs of psychosis.  In 
March 1989, the veteran complained of depression.  In June 
1989, the veteran's Vietnam group discussed suicide.  No 
member of the group was suicidal.  In September 1989, the 
veteran was noted as very angry and irritable.  He demanded 
admission to the hospital at that time.  He complained of 
nightmares and sleep disturbance and stated that he feared he 
could kill someone when he gets irritated, but that he had no 
particular person in mind.  He was found to suffer major 
depression, but was not suicidal or homicidal at that time.

In May 1989 the veteran filed a claim for an earlier 
effective date for service connection for PTSD.  In June 
1989, the RO informed him of the finality of the Board's 
August 1988 decision on this issue.  

In an October 1989 VA hospitalization summary, the veteran 
complained of an inability to concentrate for fear of losing 
control.  The examiner reported that the veteran had slashed 
a shower curtain with a paint scraper during his 
hospitalization.  The veteran stated that the paint scraper 
was intended for self-defense.  The veteran was involved in 
an accident during a period of leave from his 
hospitalization; he stated that he thought other cars were 
after him, and he drove off the road.  The veteran was 
disruptive in therapy sessions and had to be removed.

In November 1989, the RO received a copy of correspondence 
between the veteran and his congressman.  The veteran stated 
that he had been unable to work since 1976 and had tried to 
have his rating raised to 100 percent without success.  

The result of a February 1990 VA examination shows violent 
outbursts of temper, difficulty getting along with people, 
social isolation; the veteran felt threatened by people, and 
had been unable to work in 10-12 years.  He reported frequent 
suicidal ideation, frequent severe anxiety spells, and 
forgetfulness.  He was noted to display marked psychomotor 
retardation.  His mood was depressed, but he was not 
psychotic.  His perception, attention and concentration were 
intact; his judgment and insight were fair.  The examiner 
diagnosed PTSD, severe, with psychosocial function markedly 
impaired.

In a May 1990 rating decision, the RO awarded a 70 percent 
disability rating for the veteran's PTSD, effective from 
November 1, 1989.  The RO did not specifically explain why 
the November 1, 1989 date was chosen.  The veteran disagreed 
with the effective date assigned and initiated this appeal.  

An October 1990 counseling summary shows the veteran's 
complaint that he was cold and lived in terror, was easily 
upset, and had to be alone.  He stated that it was hard to go 
on living, he had no purpose, and suffered from numerous 
physical problems in addition to his psychiatric symptoms.  
The examiner stated that it would be impossible for him to 
hold gainful employment.

In December 1991, the Board denied the veteran's motion to 
reconsider its August 1988 decision.

A January 1992 letter from EFG, a psychologist, showed that 
the veteran suffered from depression, mood swings, easy 
irritability, agitation, occasional violent behavior, 
confusion, and flashbacks.  A June 1993 letter showed EFG's 
opinion that the veteran's depression was a component of his 
PTSD, and that the veteran was incapacitated from sustained 
remunerative employment.

The results of a February 1992 psychiatric evaluation showed 
the veteran to be depressed and unable to sleep due to 
flashbacks.  He had no interests, was withdrawn, irritable, 
and suicidal at times; he had no suicidal plan, but had made 
a past attempt.  He was separated from his wife.  The 
examiner noted decreased psychomotor activity.  The veteran 
denied psychotic symptoms, delusions, hallucinations, and 
paranoia.  He was alert but poorly oriented; his attention 
and comprehension were limited.  He was not considered 
dangerous to himself or others.  The diagnosis was major 
depression and PTSD, chronic, moderate to severe in nature.  
He was stated to be unable to function, to lack the ability 
to handle gainful employment, and to be essentially deprived 
of family and social life.  

In a March 1994 rating decision, the RO denied the veteran's 
request for an increased rating for his PTSD.  The veteran 
disagreed with the March 1994 rating decision.

A September 1994 psychiatric evaluation of the veteran showed 
complaints of nightmares and flashbacks.  The veteran was 
reported to be living alone after 25 years of marriage.  His 
thought content was non-delusional and he denied past or 
present paranoia, hallucinations, or suicidal or homicidal 
ideation or plans.  The veteran was diagnosed with PTSD.  

The report of a diagnostic tool administered for the 
examination showed exaggerated responses, which could be 
interpreted as random responses, inadequate reading skills, 
mental confusion, a cry for help, or a false claim.  However, 
a May 1995 interpretation of these results showed the 
examiner's opinion that when demographic adjustments were 
made, a more valid profile was presented for someone in 
chronic psychological distress.  The examiner described a 
cycle of depression, anxiety, suspiciousness, alienation and 
withdrawal resulting in significant lack of ability to 
function socially and occupationally.  The examiner diagnosed 
PTSD, chronic, with secondary dysthymic disorder.  He 
believed the test results were valid and supported the 
veteran's severe state of psychological distress due to PTSD.

In January 1995, it was proposed to reduce the assigned 
disability rating from 70 percent to 50 percent. In an April 
1995 rating decision, the RO reduced the veteran's rating to 
50 percent, effective from July 1, 1995.  The reduction was 
based on the RO's perception that the veteran's PTSD 
symptomatology had improved.  Medical evidence cited included 
the report of the September 1994 VA examination.    

The report of a June 1995 VA examination shows numerous 
physical complaints in addition to PTSD.  By the veteran's 
description, he was extremely isolated due to a fear of 
flashbacks.  He did not leave his apartment and did not have 
contact with his family.  He complained of nightmares every 
night and flashbacks two or three times a day.  He felt 
detached and estranged from almost everyone.  He wondered if 
people were following him.  He described himself as irritable 
and easily startled.  On examination, his mood showed severe 
dysphoria, sadness, helplessness, and hopelessness.  He had 
longstanding episodic suicidal and homicidal ideation, but no 
plan or intent.  He reported no current hallucinations, 
delusions or frank paranoid trends, but would occasionally 
hear voices when waking.  Measurement showed extreme 
depressive symptoms.  The diagnosis was PTSD, with a Global 
Assessment of Functioning (GAF) score of 25, showing serious 
impairment in social occupational and family functioning, 
with almost total social and activity isolation, except for 
physicians.  The veteran had retreated to his apartment to 
avoid people and this was found to be highly characteristic 
of PTSD, and to make it almost impossible for him to 
participate in a program of vocational rehabilitation or to 
hold employment.

The transcript of a March 1996 RO hearing showed the 
veteran's testimony that he had been undergoing group therapy 
for 10 to 14 years, but left the group because he was having 
a hard time dealing with one of the other members.  He would 
only leave home to go to the grocery store at 1 or 2 in the 
morning to avoid contact with others.  He had no regular 
friends and no work since 1977.  He stated that he originally 
stopped working due to an industrial injury to his back.  The 
veteran also listed problems with his knees, thyroid, eyes, 
and blood pressure.  He stated that, even without those 
problems, he could not work, because of his flashbacks.  He 
stated that, during a flashback he ran over a woman in a 
store parking lot and killed her.  He did not remember the 
year.  A March 1996 letter from the veteran's automobile 
insurer confirmed the event.  He also reported nightmares and 
sleep disturbance.  

A March 1997 hospital discharge summary shows a diagnosis of 
PTSD, severe, with a GAF score of 50.  The veteran's wife had 
divorced him due to his aggressive behavior and his tendency 
to isolate himself.  He was noted to have very poor anger 
management and impulse control relative to anger.  

The report of an August 1997 VA examination shows complaints 
of constant nightmares and flashbacks and no socialization.  
The veteran had not worked since at least 1977, claimed due 
to nightmares and flashbacks.  During one flashback he ran 
over an elderly woman and killed her.  Findings showed him to 
be anxious.  He denied hallucinations, but claimed paranoia, 
causing him to check windows and doors.  He denied suicidal 
or homicidal ideation.  The diagnosis was PTSD with a GAF 
score of 50.

Outpatient treatment records from VA Columbus from May 1998 
to May 2000 show attendance at Vietnam psychology group 
meetings.  GAF scores measured during this period were 31 and 
41.  

A September 1999 hospital discharge summary shows a diagnosis 
of PTSD, with a GAF score of 50.  

The report of a March 2000 examination by RAL MD showed that 
the veteran denied delusions and hallucinations.  He reported 
mood swings with agitation at times.  He reported depression 
with a lowered self-esteem and poor memory, and he avoided 
crowds.  The examiner found no evidence of a thought 
disorder.  Suicidal ideation was denied but had been present 
in the past.  Suicidal intent was denied.  Homicidal ideation 
was reported but intent was denied.  The veteran was found to 
be alert, but not oriented to time, day, or date, but was 
aware of the situation and the year.  Responses to test 
questions showed that his judgment was with normal limits, 
but his attention was not within normal limits.  His 
intellectual functioning appeared to be in the organically 
impaired range.  He reported no hobbies except watching TV; 
he went to church occasionally, but would avoid relationships 
with people.  The diagnosis was PTSD, and chronic cognitive 
disorder NOS.  The veteran's GAF score was 40.  His ability 
to relate to others was found to be poor.  His ability to 
understand and follow instructions was fair.  His ability to 
perform simple repetitive tasks was poor.  His ability to 
withstand the stress and pressure of day to day work activity 
was poor.  He showed problems with understanding and memory 
in the organically impaired range.  His ability to sustain 
concentration and persistence was poor.  His ability to 
interact and relate to other workers was poor.  And his 
ability to adapt was poor.  

The report of an April 2000 VA examination shows complaints 
of an anxious mood, the veteran reported vague thoughts of 
suicide, but denied any particular plan for suicide, and 
denied any past suicide attempts.  He also denied any 
homicidal ideation.  The veteran reported very disturbed 
sleep.  He was very irritable and described his temper as 
being very bad.  He was somewhat depressed and reported 
thinking about Vietnam daily and dreaming about Vietnam on a 
regular basis.  He had periodic dissociative flashbacks about 
Vietnam.  His concentration was very bad.  He had no close 
friends and stayed home seven days a week.  He would 
occasionally see his ex-wife, but she would usually initiate 
the contact.  He reported panic attacks in which he would 
become very anxious at night and had to check his apartment 
thoroughly before he could relax.  On examination, the 
veteran was alert and oriented with no significant 
psychomotor retardation.  He showed signs of circumstantial 
thought, suicidal ideation, auditory hallucinations 2-3 times 
a day, visual hallucinations, an anxious mood, a depressed 
affect, but denied homicidal ideation.  The examiner 
diagnosed PTSD with no definite personality disorder.  The 
veteran was found to exhibit significant symptoms of ongoing 
PTSD.  His GAF score was measured at 38, with a score of 40 
being the highest for the previous year.

In a May 2000 rating decision, the RO granted an increased 
rating to 70 percent, effective from October 1, 1999.

A Social Security (SSA) disability evaluation received in 
February 2001 shows that the veteran has been unable to work 
since October 1981.  A reviewer's note shows him to be 
severely depressed.  Depression is stated to be the prominent 
clinical sign, but is difficult to separate from his other 
impairments.  The reviewer stated that depression itself does 
not account for his total degree of impairment.  He has an 
additional restriction in his lack of intellectual function, 
and it appears to be the combination of impairments, rather 
than depression alone, which preclude him from sustaining 
competitive employment.  

1.  Entitlement to a disability rating for PTSD higher than 
50 percent for the period beginning July 1, 1995 and ending 
September 30, 1999, and higher than 70 percent for the period 
beginning October 1, 1999.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).


Specific schedular criteria 

Effective November 7, 1996, during the pendency of this 
claim, the VA Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders. 
See 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. 
§ 4.130]. 

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).   

The choice of which version of the regulation, that which was 
in effect before November 7, 1996 or the current version, 
should be applied will be addressed in the analysis below.  

Prior to November 7, 1996, the VA Schedule read as follows: 

100% The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

50% Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  30% Definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people.  Psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2001).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

GAF

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

Analysis 

The RO has evaluated the veteran's service-connected 
psychiatric disorder as 50 percent disabling for the period 
beginning July 1, 1995 and ending September 30, 1999 and 
70 percent disabling from October 1, 1999.  The veteran 
contends, in essence, that symptomatology associated with his 
service-connected psychiatric disorder is more severe than is 
recognized by VA and that it warrants a higher disability 
rating.

(i.)  Assignment of diagnostic code 

The veteran's psychiatric disorder is rated under Diagnostic 
Code 9411; that diagnostic code pertains specifically to 
PTSD.  There is no dispute that the veteran's service-
connected disability is PTSD.  Accordingly, Diagnostic Code 
9411 is most appropriate.  In any event, all mental 
disorders, regardless of the diagnostic code assigned, are 
rated under one set of criteria.  

(ii.)  Change in rating schedule

The Board must first address whether the former or current 
rating criteria should be applied.  See Karnas, discussed 
above; see also VAOPGCPREC 3-2000 (April 10, 2000).

The Board finds that the former schedular criteria are more 
favorable to the veteran in this case than the current 
criteria, because the current criteria contain more rigorous 
and specific standards for evaluating mental illness, many of 
which are not met in this case.  In addition, the former 
rating criteria are stated in the disjunctive.  In other 
words, under the former rating criteria, only one of the 
disjunctive requirements must be met in order for the 
increased rating to be assigned, whereas with the current 
rating criteria, the evidence must prove that the rating 
criteria as a whole are satisfied, nearly approximated, or 
about as equally satisfied as the criteria for the lower 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The Board observes in passing that revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c) (West 1991); VAOPGCPREC 3-2000; Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  However, the reverse is not true 
with respect to application of former schedular criteria 
prospectively.  Accordingly, the Board will rate the 
veteran's service-connected psychiatric disability by 
applying the former schedular criteria at all times here 
under consideration.

(iii.)  Schedular rating

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent evidence 
demonstrating that, despite showing some degree of 
variability over the appeal period, the symptomatology 
attributable to his PTSD is of such severity that he is 
unable to retain employment.  The medical evidence of record 
supports the conclusion that the veteran suffers from severe 
PTSD, which is manifested through a wide variety of symptoms, 
including intrusive thoughts and flashbacks, depression, 
anxiety, impaired intellectual functioning, social isolation, 
suicidal ideation, aggressive behavior, violent outbursts of 
temper, and poor impulse control.

The Board notes that the veteran has been considered 
completely disabled for SSA purposes since 1981; however, the 
findings of that agency are not binding upon VA, in part 
because different law and regulations apply.  However, 
decisions of the Board must be based on all of the evidence 
which is known to be available.  38 U.S.C.A. § 7104(a) (West 
Supp. 2001).  In Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992), the Court held, in essence, that the Board must give 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits.  The Board 
notes specifically in regard to consideration of this 
evidence, that the SSA finding was based on factors other 
than the veteran's PTSD, including physical impairment, which 
were found to contribute to his occupational problems.  

However, even considering the contribution of the veteran's 
physical disabilities to his occupational impairment, the 
Board finds that there is sufficient psychiatric evidence of 
record to find total occupational impairment on a psychiatric 
basis alone.  In this regard, the Board notes a report in May 
1995 that the veteran showed a significant lack of ability to 
function occupationally.  The Board finds particularly 
persuasive the evidence concerning the effects of flashbacks.  
In June 1995 the veteran was found to be extremely isolated 
due to fear of flashbacks; such that it was almost impossible 
for him to participate in programs of vocational 
rehabilitation or to hold employment.  In April 2000, the 
veteran was noted to experience periodic dissociative 
flashbacks.  During one such episode, reported several times 
in the evidence, a flashback resulted in the death of a 
pedestrian in a parking lot, when the veteran lost control 
and struck her.  This episode was confirmed by the veteran's 
automobile insurer.  In October 1989, the veteran was 
reported to have been involved in an accident during an 
episode, while on leave from a VA hospitalization.

Moreover, the Board notes that the veteran has been 
unemployed since 1977, and the veteran himself attributes his 
lack of employment during this period to the impact of 
flashbacks due to his PTSD.  Although the veteran's 
statements are self-serving, they cannot be ignored.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In addition to flashbacks, the veteran was reported to 
experience auditory and visual hallucinations, sometimes 2 or 
3 time per day.  The Board also notes a finding in March 2000 
that the veteran's ability to perform repetitive tasks, to 
withstand the stress of day to day work activity, to sustain 
concentration and persistence, to relate to other workers, 
and to adapt were all poor.

It is conceded that not all of the veteran's psychiatric 
symptoms are likely attributable to his PTSD.  In addition to 
PTSD, the veteran has been diagnosed with a chronic cognitive 
disorder, and a dysthymic disorder, and the SSA reviewer 
found that it was a combination of impairments rather than 
merely depression alone which prevented him from sustaining 
competitive employment.  However, as none of the competent 
medical evidence attempts to apportion the symptoms among 
service connected and non service-connected pathology, the 
Board is precluded from doing so, and must presume that all 
of the veteran's psychiatric symptomatology is due to his 
service connected disorder.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 138, 140 (1996).

The Board also notes symptoms of extreme social impairment, 
and finds that these would also be sufficient to warrant a 
100 percent rating.  As noted above, a 100 percent rating is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  The Board notes a finding in 
June 1995 that the veteran was extremely isolated due to fear 
of flashbacks, such that he suffered almost total isolation, 
except for physicians.  This finding is also supported in 
recent evidence showing that the veteran has no close 
friends, and that he avoids relationships with other people.  
In March 1996, the veteran was described as only going to the 
store at 1 or 2 in the morning to avoid meeting other people.  
In a September 1999 hospital discharge summary, the veteran 
attributed his divorce to his aggressive behavior and 
tendency to isolate, and in May 1995, the veteran was found 
to lack the ability to function socially.  

The Board recognizes that the veteran's GAF scores have 
ranged to as high as 50, a score, which is reflective of 
serious impairment in occupational and social function, such 
as no friends or inability to keep a job.  However, most GAF 
measurements have been lower, in the range reflecting major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  The veteran had one 
GAF score of 25, reflecting among other things, an inability 
to function in almost all areas.  Overall, these scores are 
supportive of a finding of total occupational and social 
impairment due to PTSD, warranting a 100 percent disability 
rating under Diagnostic Code 9411.  

In summary, the Board believes that competent and probative 
evidence of record strongly supports a finding that the 
veteran's PTSD is of such severity that it prevents him from 
maintaining any form of gainful employment, and has resulted 
in virtual isolation in the community.  Thus, the Board finds 
that the criteria for an evaluation of 100 percent have been 
met. 

Since the Board has concluded that a 100 percent evaluation 
is warranted for PTSD under the old criteria, it is not 
necessary to evaluate the veteran under the new rating 
criteria, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Ordinarily, once a higher disability rating is assigned, the 
Board would leave it to the RO to assign an effective date 
for that rating, except in cases in which an initial rating 
decision was appealed, which is not the case here.  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the RO 
has specifically adjudicated the issue on entitlement to an 
increased disability rating for PTSD as including "an 
increased evaluation for all assigned percentages since 
November 1, 1989."  See the September 2001 SSOC.  
Accordingly, the Board believes that its responsibilities in 
this case include determining the date as of which the 100 
percent rating should be assigned. 

Effective dates

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1); Harper v. Brown, 10 Vet. App. 125 
(1997). 

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o)(1), (2) (2001).

After having carefully considered the matter, the Board 
believes that the first evidence of total incapacity, 
including for employment purposes, was an evaluation of the 
veteran dated November 10, 1992 signed by P.T., M.D. which 
referred to the veteran's "combat experience during Vietnam 
and . . . a long history of depression and multiple 
hospitalizations in the past."  Dr. P.T. concluded that the 
veteran "seems to be totally incapacitated at this time."  To 
the same effect is a June 29, 1993 letter of psychologist EFG 
which agreed with Dr. P.T.'s conclusion and stated that the 
veteran "is incapacitated from sustained remunerative 
employment."  

There is no earlier evidence consistent with the criteria for 
a 100 percent rating under the former criteria found in 
38 C.F.R. § 4.132 (1988 to 1996).  The March 1990 VA 
psychiatric examination, although characterizing the 
veteran's PTSD as severe and noting that the veteran's 
"psychosocial functioning is markedly impaired", did not 
describe symptomatology consistent with the assignment of a 
100 percent rating, such as gross repudiation of reality and 
the like, or indicative of demonstrative inability to obtain 
or retain employment.

As noted above, the Social Security Administration determined 
that the veteran has been unemployable since 1981; however, 
this was due to a number of physical and psychological 
factors, only one of which was PTSD.

In conclusion, for the reasons and bases stated above, the 
Board concludes that a 100 percent rating should be assigned, 
effective November 10, 1992.

2.  Entitlement to an effective date earlier than November 1, 
1989 for assignment of a disability rating higher than 50 
percent for PTSD.

The second issue on appeal involves the veteran's claim that 
an effective date earlier than November 1, 1989 should be 
assigned for a 70 percent or higher rating for PTSD.  As 
noted above, the veteran's PTSD was rated as 30 percent 
disabling from the date of service connection, February 22, 
1984, to April 1, 1988  and 50 percent disabling from April 
1, 1988 to November 1, 1989.

Analysis 

The RO has assigned an effective date of November 1, 1989 for 
the award of a 70 percent rating for PTSD.  This date was 
apparently assigned by the RO as the first day of the month 
following termination of the veteran's temporary 100 percent 
rating for his September 11, 1989 to October 24, 1989 
hospital treatment, under 38 C.F.R. § 4.29.  The veteran 
contends, in essence, that it was factually ascertainable 
from the record that he was entitled to a rating higher than 
50 percent prior to November 1, 1989.

A review of the evidence shows that in August 1988, the Board 
issued a decision which found that an effective date for 
service connection for PTSD earlier than February 22, 1984 
was not warranted. The Board also found that the veteran was 
not entitled to a disability rating for PTSD higher than 30 
percent.  The veteran was notified of this decision in August 
1988.  The veteran filed a motion for reconsideration of the 
August 1988 Board decision, which was denied in December 
1991.  The August 1988 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp 2001); 38 C.F.R. § 20.1100 (2001).

The veteran filed a statement in October 1988, requesting 
that the appeal be reconsidered, based on additional 
evidence.  The RO interpreted this as a claim for an 
increased rating.  In a January 1989 decision, based on this 
additional evidence, showing a hospitalization for PTSD from 
February 16, 1988 to March 10, 1988, the RO granted a 
temporary 100 percent rating for PTSD under the provisions of 
38 C.F.R. § 4.29, and a rating of 50 percent for PTSD, 
effective from April 1, 1988, the day following the period 
specified in 38 C.F.R. § 4.29.  

In September 1989, the veteran filed another claim for an 
increased rating for PTSD.  The veteran based this request on 
evidence showing a hospitalization for PTSD in September 
1989.  Subsequent to receipt of the September 1989 claim, but 
prior to RO action on that claim, in November 1989, the RO 
received, via correspondence from the veteran's congressional 
representative, a statement of the veteran describing his 
current 50 percent rating, his inability to work, and his 
desire for and attempts to obtain an increased 100 percent 
rating.  The Board considers this document a notice of 
disagreement with the January 1989 rating decision which 
assigned the 50 percent rating, received within one year of 
that decision, and therefore finds that the January 1989 
rating decision is not final.  38 U.S.C.A. § 7105(c) (West 
1991).   Accordingly, for the purposes of determining an 
effective date, the Board will accept October 17, 1988, the 
date of the claim which led to the January 1989 rating 
decision now on appeal as the date of the veteran's formal 
claim for an increased rating for PTSD.

The Board must now examine the record to determine if there 
exists any item in the record that could be considered an 
informal claim, received prior to the October 17, 1988 claim.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claim must 
identify the benefit sought.  Under 38 C.F.R. § 3.157, any 
report of examination or hospitalization by VA can be 
considered an informal claim, and the date of treatment will 
be considered the date of the claim.  

During the one-year-period prior to October 17, 1988, the 
Board notes the following evidence.  The report of a February 
1988 VA hospitalization; the report of a December 1987 VA 
examination; and several counseling notes for the veteran's 
Vietnam group.  The Board finds that, as the report of the 
December 1987 VA examination has already been considered by 
the Board in its August 1988 decision, which found no basis 
in the evidence to warrant a rating higher than 30 percent, 
it is the subject of a final Board decision, and no claim 
based on that same factual basis may now be considered.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2001).  However, the February 1988 hospitalization report, 
although dated prior to the August 1988 Board decision, was 
not of record for consideration by the Board, and is not part 
of the factual foundation of the August 1988 Board decision.  
As the Board can find no earlier evidence of a communication 
or action indicating an intent to apply for VA benefits and 
identifying the benefit sought, and no earlier qualifying 
report of examination or hospitalization, the Board 
accordingly finds that February 16, 1988 was the date of the 
veteran's informal claim of entitlement to an increased 
rating for PTSD.

Upon consideration of the February 1988 hospitalization 
report, the RO granted a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, for the period of the 
veteran's hospitalization.  The RO then awarded a disability 
rating of 50 percent, effective from April 1, 1988, the day 
following the last day of the month of hospital discharge.  
In January 1990, the RO received a copy of a VA 
hospitalization discharge summary dated October 24, 1989.  As 
described in the factual background section above, a VA 
psychiatric examination of the veteran was completed in 
February 1990.  Based on this evidence, in May 1990 the RO 
assigned a disability rating of 70 percent, effective from 
November 1, 1989.  As explained in a February 1991 statement 
of the case, the November 1, 1989 date represented the end of 
the assignment of a temporary total disability rating under 
38 C.F.R. § 4.29, based on the veteran's hospitalization in 
October 1989.  The veteran disagreed with the assigned 
disability rating; the statement of the case was issued by 
the RO in February 1991; and the veteran filed a substantive 
appeal in March 1991.  

The effective date assigned is to be the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred, if a claim was received within one year 
from such date, otherwise it is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. 5110(b)(2) (West 1991); 38 C.F.R. 3.400 (o)(1), (2) 
(2001).  

As discussed above, an informal claim for an increased rating 
for PTSD was submitted on February 16, 1988.  Accordingly, 
the Board must review the evidence of record in order to 
determine whether it was factually ascertainable that an 
increase in disability occurred during the period from 
February 16, 1987 to November 1, 1989, that is, whether the 
evidence establishes that the veteran's PTSD was shown to be 
of such severity as to meet the criteria for a higher 
evaluation at some point within one year of the informal 
claim.  

During the period under consideration, the veteran's PTSD was 
rated as 30 percent  disabling until April 1, 1988 (excepting 
a 100 percent temporary total evaluation under Paragraph 29 
from February 16, 1988 to April 1, 1988) and 50 percent 
disabling from April 1, 1988 to November 1, 1989 (excepting 
another temporary total disability rating from September 11, 
1989 to November 1, 1989).  

On February 3, 1988, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including psychoneurosis.  See 53 Fed. Reg. 22 (January 4, 
1988).  The purpose of the February 1988 change in the rating 
criteria was to provide consistency in describing social and 
industrial impairment in each of the categories of mental 
disorders.  See VAOGCPREC 7-89 (Mar. 8, 1989). 

Before February 3, 1988, the VA Schedule for Rating 
Disabilities described the following pertinent rating levels 
with respect to psychoneurotic disorders:

General Rating Formula for Psychoneurotic Disorders:  

100 percent:  The attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably  unable to 
obtain or retain employment.

70 percent:  	Ability to establish and maintain effective 
or favorable relationships with people is seriously 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is pronounced 
impairment in the ability to obtain or retain 
employment.

50 percent:  	Ability to establish or maintain effective 
or favorable relationships with people is substantially 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in severe industrial impairment.

30 percent:  Definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with  people.  The psychoneurotic symptoms 
result in such  reduction in initiative, flexibility, 
efficiency and  reliability levels as to produce 
considerable industrial  impairment.
 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1987).
 
On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read in pertinent part as 
follows:
 
General Rating Formula for Psychoneurotic Disorders

100 percent:  The attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70 percent:  Ability to establish and maintain effective 
or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

50 percent: Ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.

30 percent:  Definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such  reduction in initiative, flexibility, 
efficiency and  reliability levels as to produce 
definite industrial  impairment.
 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Board has reviewed the medical evidence of record 
covering the period from February 16, 1987 to the assignment 
of the temporary total rating on September 11, 1989.  The 
Board finds that upon consideration of the evidence pertinent 
to this time period, including the report of February 2, 1987 
and December 21, 1987 VA examinations, and in light of the 
other evidence of record, the evidence does not show such 
symptomatology that amounts to substantial or severe social 
impairment, or virtual isolation in the community; or that 
the veteran suffers totally incapacitating psychoneurotic 
symptoms; or that his symptomatology reflects severe, 
pronounced, or total industrial impairment, as reflective of 
ratings at the 50 percent, 70 percent and 100 percent levels 
under Diagnostic Code 9411.

During this time period, the Board is presented with a record 
on appeal which demonstrates that, in addition to PTSD, the 
veteran has been diagnosed with a personality disorder.  
Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2001).  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  During this period, 
however, there is evidence of record to the effect that most 
or even all of the veteran's psychiatric problems do not stem 
from PTSD.  PTSD was not even identified during either of the 
evaluations pertinent to this period.  It is logical to 
conclude that, had either the February 1987 or the December 
1987 VA examiner attributed a significant portion of the 
veteran's psychiatric symptoms to a disorder other than his 
personality disorder, he would have included this in his 
findings and diagnosis.  

Of the veteran's psychiatric disabilities, service connection 
has been granted only for PTSD.  Any social and occupational 
impairment stemming from the veteran's personality disorder 
may not be considered in evaluating the veteran's service-
connected PTSD.  

As noted, the Board is aware that the veteran was service 
connected for PTSD during this period, and had symptoms of 
PTSD that were reflective of definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and such reduction in initiative, 
flexibility, efficiency and reliability levels, as a result 
of his psychoneurotic symptoms, as to produce considerable 
industrial impairment.  However, in light of medical evidence 
reflecting only diagnosis of a personality disorder during 
this period, the Board does not find that the symptoms 
attributable to the veteran's PTSD were demonstrated to be of 
such severity during this period, as to warrant a rating 
higher than the currently assigned 30 percent rating for this 
period.  Therefore, the Board does not find that effective 
date earlier than February 16, 1988 is appropriate for 
assignment of a rating higher than 30 percent.  

For the period after the veteran's February 16, 1988 
hospitalization, the Board finds that the veteran is properly 
rated at a 50 percent rating.  The evidence pertinent to this 
period consists of the February 1988 VA hospitalization 
report, which shows findings of mild depression with no 
delusions or hallucinations, an uneventful hospital course, 
and improved symptoms on discharge.  Also pertinent is the 
November 1988 VA medical examination, which shows findings of 
depression, with no delusions or hallucinations, but 
occasional visions of the people the veteran killed in 
Vietnam, and a preoccupation with experiences in Vietnam.  
The veteran was oriented with no problems noted with 
intelligence, comprehension, attention, knowledge, or memory.  
The examiner noted social and emotional inadequacy as well as 
some industrial incapacity.  VA outpatient treatment records 
show ongoing therapy and participation in a focus group for 
PTSD.  During this period, the evidence shows symptoms of 
mild depression, tension, and anxiety, but no suicidal or 
homicidal ideation and no psychosis.  

When evaluated against the rating criteria, there is nothing 
to indicate that an increase in the veteran's disability took 
place prior to the time of the hospital admission in 
September 1989, and there is no basis in the evidence 
presented to find severe impairment in the veteran's ability 
to establish and maintain effective or favorable 
relationships, as required for a 70 percent rating.  The 
November 1988 VA examiner noted social and emotional 
inadequacy, but did not quantify it or correlate it to the 
rating criteria.  The Board however notes that, despite 
considerable difficulties in his marriage he was evidently to 
sustain the relationship during the period under 
consideration, which, in the Board's view, indicates an 
ability to maintain effective relationships that is somewhat 
less than severely impaired.  Moreover, the Board notes 
regular participation in group therapy sessions during this 
period.  

There is likewise no basis in the evidence to find that the 
psychoneurotic symptoms associated with his PTSD were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  There was no 
evidence of psychosis, delusions, or hallucinations noted.  
The veteran stated that he had a sleep disorder, and that he 
had problems with disorderly conduct; however, the Board 
notes the finding in November 1988 of only some industrial 
incapacity.  The Board also notes the findings of mild 
symptoms of depression in both the February 1988 
hospitalization report, and the outpatient treatment records, 
as well as no evidence of psychosis, delusions or 
hallucinations.  Overall, the Board finds the veteran's 
symptoms during this period to reflect a 50 percent level, 
showing considerable impairment in both social and industrial 
functioning, but not higher.  

Accordingly, the Board finds that the record does not reflect 
an increase in the veteran's disability level such that the 
criteria for a disability evaluation higher than 50 percent 
were met during the time period after April 1, 1988 and prior 
to the currently assigned November 1, 1989 effective date.  
See 38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2001).

For reasons which were explained immediately above, there is 
insufficient evidence to show that an increase in the 
severity of the veteran's PTSD occurred on or before the 
currently assigned effective date.  The evidence shows that, 
with the exception of the periods of hospitalization for 
which the veteran was awarded temporary total ratings, it was 
first ascertainable on November 1, 1989 that the veteran had 
symptoms of PTSD consistent with a rating higher than 50 
percent under Diagnostic Code 9411.  Thus, the Board finds 
that the date of entitlement to a rating higher than 
50 percent for PTSD was November 1, 1989, the date on which 
it was factually ascertainable that an increase in disability 
had occurred.  38 C.F.R. § 3.400(o)(1) (2001).

In short, for the reasons and bases above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an earlier effective 
date for a rating higher than 50 percent for PTSD.


ORDER

For the period beginning November 10, 1992, a 100 percent 
disability rating for PTSD under Diagnostic Code 9411 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

An effective date earlier than November 1, 1989 for 
entitlement to a disability rating higher than 50 percent for 
PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

